Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 1/28/22 is acknowledged.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant's representative on 2/23/22.
The application has been amended as follows: 
Claim 1. (AMEND) A backlight module[[,]] comprising: a backplate; a plurality of substrates disposed on the backplate and disposed adjacent to each other, wherein the substrates comprise a plurality of light-emitting diodes disposed on the substrates, and the light-emitting diodes form an array; a plurality of fluorescent films disposed on each of the substrates and covering the light-emitting diodes; and an optical film disposed on the fluorescent films; wherein the backlight module comprises at least one film, being diffusively transmissive, disposed directly at a bottom of the optical film and above a gap between each two adjacent ones of the fluorescent films and having a width corresponding to a width of the gap between the fluorescent films which are adjacent to each other.

The following changes to the drawings have been approved by the examiner: Figure 1 should be designated by a legend such as --Conventional Art-- because only that which is convention is illustrated.  In order to avoid abandonment of the application, applicant must address these above drawing changes.
Allowable Subject Matter
Claims 1-6 are allowed.
Claim 1 requires, inter alia, a backlight module comprising a plurality of fluorescent films disposed on each of substrates and covering light-emitting diodes; and an optical film disposed on the fluorescent films; at least one film, being diffusively transmissive, disposed directly at a bottom of the optical film and above a gap between each two adjacent ones of the fluorescent films and having a width corresponding to a width of the gap between the fluorescent films which are adjacent to each other.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.
The closest prior art of record, HE et al. (CN107610596B - translation attached), teaches a backlight module (see FIG.s 1-8) comprising a backplate (206 FIG. 8), a plurality of substrates (see 204 FIG. 8) disposed on the backplate and disposed adjacent to each other, an array of a plurality of light-emitting diodes (as shown but not labeled in FIG. 8) disposed on the substrates, a film layer (203 FIG. 8) disposed on the substrates and covering the light-emitting diodes, an optical film (202 FIG. 8) disposed on the film layer, and at least one film (see 300 FIG. 3) disposed corresponding to a gap 
Dependent claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ZHANG (US 10782000), AJIKI (US 9166118) and ZHU (US 11112650).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875